Title: To Thomas Jefferson from Gideon Granger, 19 August 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     General Post Office August 19th. 1805
                  
                  I have lately received a letter from Mr Abrahams, dated, “Fort Stoddert, June 25th”, in which he states, that he has been confined at New Orleans, by a fit of sickness, and that he has just arrived at Fort Stoddert: he also remarks, that while he was sick, all the horses that were placed on the route for the purpose of transporting the mail, had either died, or been stolen by the Indians—that he was under the necessity of procuring a new set and had borrowed $800. for the purpose. It does not appear that he has ever got back to Coweta. At this moment, I know not where to address him for the purpose of transmitting money; and such further directions as might have a tendency to perfect the line. In every letter he promises the completion of a regular establishment, yet, after an absence of near Six months, he has brought nothing to pass—not a single mail has he furnished. I feel extremely mortified and not a little alarmed at his total failure of establishing the line, and shall most readily and carefully adopt any course that you may think proper to advise.
                  Inclosed, Sir, I transmit the petition and remonstrance of the Merchants of Maysville and else where, addressed to you on the subject of my continuing the distributing office at Washington, and also, a copy of the memorial of the Inhabitants of Washington, remonstrating against the removal of the distribution, together with certified copies of the returns made by the postmasters, at both places. The Washington memorial is marked, A, the Maysville returns, B, and the Washington returns C. The returns are of themselves, record evidence, and the facts charged in the remonstrance from Washington, are generally supported, by the laws of the land and the official returns of these postmasters. To me, it appears that greater light may be derived from these sources, than from the jarring interests and rival pretentions of the citizens of the two villages, or the interested exertions of the postmasters, each of whom, is desirous of the emoluments, derived from distribution.
                  My reasons for not removing the distribution from Washington to Maysville, were—
                  First. Particular orders had been issued to the postmasters, at Baltimore, Philadelphia, New York, Boston, Pittsburg, and almost every other commercial town of any note, North of the Patowmak, to address all letters, designated for the Maysville office, in separate packages, made up for that office; then Sir, to correct any error which might arise from haste in business or other circumstances, the postmaster at Washington Pa: who does the duties of distribution, was directed, to make a special mail, for the office at Maysville, including, all letters addressed to that office. By these arrangements that office was secure of receiving all its letters directly, except, where through inattention or accident, a letter happened to be inclosed in a wrong packet, and from this arrangement, every correspondent derived from the Post Office Department, all the benefit, which they could, from having the office of distribution at Maysville, except, the gratification of their pride and rivalship and increasing the emoluments, of their postmaster.
                  Secondly. A careful examination of the returns of the Maysville office, has proved to me, as I trust they will to you, on examination, that the intelligence destined for the Maysville office, has been regularly receiving at that office and in due time, from the several offices, into which they were deposited for transmission, with as few exceptions, as generally happen in the case of any office. Probably in the course of a twelve-month, a dozen letters may have passed that office & have gone to Washington—and it is, for ought I know, as probable, that the officer at Maysville, committed these mistakes, as that they were committed by any other officer. Such irregularities will occasionally take place, and the hardship which actually exists at Maysville, (tho’ not the one complained of) is common to every office in the Nation. Please, Sir, to advert to the returns of the Maysville office, from the 1st. July to the 1st. October 1804, and you will find, that they received directly from the Eastward, letters, the postage of which amounted to $18.15/100, while all the letters, as you will see by the same return, received in the same time from the Washington office, which includes the whole of the Maysville, Southern & Western correspondence, or nearly so, amount only to the sum of $7 79/100. This, to my mind, is evidence conclusive on the subject. I offer the same evidence, for the quarter, commencing January 1st. and ending April 1st. 1805. By these returns, it will appear that, that office, in that period, received directly from the Eastward, letters, the postage of which, amounted to $23.75/100, while from the Washington office and the Southward, their letter postage amounted only to $7.48/100.
                  In the third place. A number of post roads established by law, are created, branching from Washington, and consequently, the postmaster at that place, must be charged with distribution, so far as respects sorting the mails and sending one on each route, while no post road branches off from Maysville.
                  While this state of things remains, it appears to me unreasonable to remove the office of distribution to the latter place—first—because it would produce an unnecessary delay of the public service, by having a partial distribution at two offices, not four miles distant from each other—Secondly—because while from necessity the postmaster at Washington must partially perform the duties of distribution, by separating and sending off the different mails, on the different routes, it appears to me unreasonable to take from him the emoluments, and bestow them upon the postmaster at Maysville: doubtless, there is sufficient power, vested in the Postmaster General—the expedience and justice alone of the act are questioned.
                  Lastly. What little experience I have had in office, has convinced me of this truth; that establishments that were made by my predecessors, are dear and interesting to the citizens who enjoy them, and are never broken down without producing considerable disquietude—therefore, while I trust I shall always be ready to introduce any improvement, calculated to advance the interest of the community, by means of the establishment, and to give an equal benefit to all, I cannot but feel a reluctance, at the idea of making unnecessary innovations and producing irritations, in a case, where I feel confident none ought to exist. It appears idle to introduce a change without an improvement, and I think the attention which has been bestowed upon the inhabitants of Maysville, in directing the postmasters of all the commercial places, at least where I knew of their corresponding, to mail directly for their post office, furnishes sufficient evidence of a disposition in this office, to yield them every accommodation.
                  Having completed the contracts for the season and brought forward the business of the office, to that State, that I can retire without any inconvenience to the public, I shall in a few days return to New England for the purpose of visiting my family.   I am, Sir with the highest Esteem and Respect 
                  Your affectionate friend & Obt. Servant.
                  
                     Gidn: Granger 
                     
                  
               